567 F.3d 1142 (2009)
Michael Robert PULIDO, Petitioner-Appellee,
v.
Chris CHRONES, Respondent-Appellant.
Michael Robert Pulido, Petitioner-Appellant,
v.
Chris Chrones, Respondent-Appellee.
Nos. 05-15916, 05-16308.
United States Court of Appeals, Ninth Circuit.
June 9, 2009.
J. Bradley O'Connell, First District Appellate Project, San Francisco, CA, for Petitioner-Appellee/Petitioner-Appellant.
Michael Robert Pulido, Corcoran, CA, pro se.
Jeremy E. Friedlander, AGCA-Office of the California Attorney General, San Francisco, CA, for Respondent-Appellant/Respondent-Appellee.
Before: ALFRED T. GOODWIN, DIARMUID F. O'SCANNLAIN, and SIDNEY R. THOMAS, Circuit Judges.

ORDER
Petitioner-Appellant's Petition for Reconsideration of Dispositive Order, filed with this court on March 31, 2009 is GRANTED. The Order remanding the case, filed March 20, 2009 is VACATED.
Petitioner-Appellant's Motion to file Supplemental Brief Following Supreme Court Remand, filed March 10, 2009 is GRANTED and Petitioner-Appellant's Supplemental Brief is ordered FILED.
Respondent-Appellant is directed to file a responsive brief to Petitioner-Appellee's Supplemental Brief to address the application of the harmless error standard of Brecht v. Abrahamson, 507 U.S. 619, 113 S. Ct. 1710, 123 L. Ed. 2d 353 (1993). Respondent-Appellant shall respond within fourteen (14) days of the date of this order, and Respondent-Appellant shall provide this court with ten (10) copies.